Citation Nr: 1527250	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-41 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, claimed as migraines or white foci of the brain, to include as due to exposure to mustard gas.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans Appeals Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran provided testimony at a RO hearing before a Decision Review Officer (DRO) in November 2010.  A transcript of the hearing is of record

This matter was previously before the Board when it was remanded for additional development of the evidence.  The issue was returned to the Board and denied in a May 2014 Board decision.  The Veteran appealed the decision to the United States Court of Appeals For Veterans Claims (Court). In November 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Remand (JMR). In an Order dated in February 2015, the Court granted the JMR, vacated the May 2014 Board decision, and remanded the case to the Board for further appellate review consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Consistent with the November 2014 JMR, the Board is remanding the Veteran's claim for service connection for migraines for further development on his assertion that he was exposed to Mustard Gas and to provide a sufficient VA examination on his contentions that his Mustard Gas exposure is related to his headaches.

	(CONTINUED ON NEXT PAGE)


Development - Mustard Gas Exposure

The Secretary has a duty to assist claimants in developing their claims. 38 U.S.C. § 5103A. The Department of Veterans Affairs (VA) Adjudication Manual, M21-1, Part III, Ch. 5, § 5.18(e) notes that "[t]he Army conducted research into the effects of chemical warfare on individuals for several years prior to WWII through 1975. Projects included the use of mustard gases and other types of chemicals

The M21-1 directs that "[f]or testing from 1955 to 1975, send the request to: Headquarters, Army Medical Research and Materiel Command, Attn: SGS, Fort Detrick, Frederick, MD 21702-5012." Id. The M21-1 further states that:

The test information may not be maintained under the participant's name and verification may only be determined based on the comparison of the description and dates against the reports. Therefore, in addition to the [V]eteran's name, include as much information as possible. The request should contain as much of the following information as possible: The name served under if different from current name; Service number; Social Security number, if available; The date of the alleged exposure (month and year); Location of the alleged exposure; The unit to which the [V]eteran was assigned at time of alleged exposure; Claimant's statement in support of claim describing the event, and a copy of the DD 214, WD AGO Form 100, Form 20, and any supporting information [i.e., names of other servicemen, a copy of a special order, TDY orders, or a copy of a proficiency certificate (such as one from a Unit Gas Officer or a Chemical Warfare School); Copy of any service medical records which may indicate vapor burns and/or exposure to H or L (mustard agent or Lewisite); Documentation pertaining to exposure from medical and personnel files provided by NPRC.

There is, however, no indication of record that a copy of the identified database was obtained and there was no indication that VA contacted Headquarters, Army Medical Research and Materiel Command as required by M21-1, Part III, Ch. 5, § 5.18(e)(5). Given that Appellant served in a chemical MOS at Ft. McClellan in the period prior to 1975, R. at 257 DD-214; that the Board specifically noted that Appellant's name did not appear in the data base; and that the M21 also specifically identified that "information may not be maintained under the participant's name and verification may only be determined based on the comparison of the description and dates against the reports," Appellant's claim should be remanded in order for the Board to clarify whether VA contacted Headquarters, Army Medical Research and Materiel Command.

Insufficient VA Examination

The June 2012 Compensation and Pension (C&P) examination was inadequate because that examination has conflicting and inconsistent findings. In the June 2012 C&P examination, the examiner noted that Appellant did not have characteristic prostrating attacks of migraine headache pain, but also stated that Appellant had such attacks "[m]ore frequently than once per month." As such, it is unclear as to whether Appellant had prostrating attacks of migraine headache pain, and what impact this had on the examiner's opinion regarding whether the Veteran's headaches were related to his service. Thus, Veteran's claim should be remanded to seek clarification from the examiner on these inconsistent findings.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate record custodian and proceed with adequate development consistent with the M21-1 Part III, Ch. 5, §  5.18(e)(5).  In particular the AOJ should request a comparison of the description and dates that the Veteran has provided on his exposure to Mustard Gas.  The request should contain as much of the following information as possible: 

* the name he served under if different from current name; 
* service number; 
* Social Security number, if available; 
* the date of the alleged exposure (month and year); 
* location of the alleged exposure; 
* the unit to which the [V]eteran was assigned at time of alleged exposure; 
* the Veteran's  statement in support of claim describing the event; 
* a copy of the DD 214, WDAGO Form 100, Form 20, and any supporting information, i.e., names of other servicemen, a copy of a special order, TDY orders, or a copy of a proficiency certificate (such as one from a Unit Gas Officer or a Chemical Warfare School); 
* copy of any service medical records which may indicate vapor burns and/or exposure to H or L (mustard agent or Lewisite); 
* and, documentation pertaining to exposure from medical and personnel files provided by NPRC.

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

The examiner should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his headaches, and any continuity of symptoms since that time.  

After considering the pertinent information in the record in its entirety, the examiner is asked to identify any headaches and opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that the Veteran's headaches was incurred or aggravated by his active duty.  The examiner should specifically address the likelihood that any headache disability is related to the Veteran's purported in-service exposure to mustard gas or other vesicant agents.

In providing an opinion, the examiner should be informed that that the Veteran was awarded a 53 series MOS, which tends to support a finding that he has specialized knowledge, training and experience related to the identification and detection of chemical warfare agents, including mustard gas.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for headaches, claimed as migraines or white foci of the brain, to include as due to exposure to mustard gas.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




